Citation Nr: 0022915	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture of the right ankle, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1948, and from July 1949 to November 1952.  He had 
completed more than 23 years of active duty service upon his 
final separation from service in May 1971.  His awards 
include the Purple Heart Medal and the Korean Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The RO denied reopening the veteran's claim for service 
connection for hearing loss by a rating decision in July 
1998.  Rather than remand the case for reajudication, the 
Board is considering the hearing loss issue on a de novo 
basis in view of the decision warranted here.  


FINDINGS OF FACT

1.  The residuals of a fracture of the right ankle produce 
chronic arthritic pain, but the veteran has full range of 
motion of the right ankle without evidence of swelling, 
malunion, nonunion, ankylosis of the ankle, or any other 
significant functional impairment.  

2.  The claim of entitlement to service connection for 
arthritis of the hips is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

3.  The claim of entitlement to service connection for 
arthritis of the knees is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

4.  In July 1953, the RO denied entitlement to service 
connection for impaired hearing, and the veteran did not 
appeal that determination.  

5.  The veteran subsequently reentered active service during 
which time bilateral hearing loss was manifested.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post fracture of the right ankle have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40-4.42, 4.44, 4.45, 4.58, 4.59, Part 4, 
Diagnostic Code 5271 (1999).  

2.  The claim of entitlement to service connection for 
arthritis of the hips is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).  

3.  The claim of entitlement to service connection for 
arthritis of the knees is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).  

4.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the veteran's discharge medical examination in 
August 1948 reflects that the veteran's hearing was 40/40 on 
testing with a watch, 20/20 to coin click, 15/15 to whispered 
voice, and 15/15 to spoken voice, bilaterally.  The report of 
the discharge medical examination in November 1952 reflects 
that the veteran's hearing was 15/15, bilaterally.  The ears 
were otherwise normal on both of the discharge physical 
examinations and the service medical records are otherwise 
negative for complaints or findings of hearing disability 
during these initial periods of active service.  

On examination by VA in April 1953, the veteran's hearing was 
20/20, bilaterally.  No significant abnormality of the ears 
was shown on the physical examination.  

In July 1953, the veteran's claim for ear disability was 
denied by the RO on the basis that impaired hearing was not 
found on the auditory examination in April 1953.  

The veteran reentered active service.  On periodic physical 
examinations during the remainder of his active service, the 
veteran's hearing was normal, including on examinations in 
February 1954, August 1956, August 1957, August 1963, and 
January 1966, when his hearing was 15/15, bilaterally.  The 
service medical records reflect that on one occasion in 
December 1966, the veteran had the feeling of blocked 
eustachian canals and exudate in the left external area 
greater than the right one.  Flushing of the ears was 
ordered.  In January 1967, the veteran reported to sick call 
complaining of the temporary loss of hearing in the left ear.  
The veteran was provided an antibiotic.  No follow-up visit 
was scheduled and the veteran did not return for further 
treatment.  Notably, on physical examinations in March 1968 
and October 1968, the veteran's hearing was again 15/15, 
bilaterally.  The veteran denied ear trouble on all his 
examinations during service by answering in the negative the 
question contained in the medical history section of each 
examination report regarding whether he had had any type of 
ear problem.  

On the final separation medical examination in June 1970, the 
veteran's hearing at the thresholds of 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 hertz was 20, 5, 5, 10, 40, 30, in 
the right ear, respectively; and 10, 5, 0, 40, 45, 30, in the 
left ear, respectively.  That examination report also 
reflects that the veteran's lower extremities were normal.  
The service medical records are otherwise negative for knee 
or hip symptoms or findings.  When the veteran was 
transferred to the Marine Reserves in January 1971, his 
hearing was 15/15, bilaterally, no ear disability was 
manifested, and his lower extremities were normal on physical 
examination.  

In February 1987, the veteran claimed service connection for 
a right ankle injury.  Inasmuch as the service medical 
records indicated that the veteran was treated in April 1969, 
for a fracture of the distal fibula (lateral malleolus) which 
had occurred approximately 6 days earlier, the RO granted 
service connection.  On VA examination in June 1987, there 
was a diagnosis of status post fracture of the right ankle.  
By a rating decision in September 1987 the RO assigned a 
noncompensable evaluation for status post fracture of the 
right ankle.  

When the veteran was examined by the VA in May 1994, he 
complained of chronic, progressive, right ankle pain which 
ached all the time.  Any prolonged standing for one half hour 
or walking aggravated his pain.  Also, walking either 
upstairs or downstairs greatly aggravated his right ankle 
pain.  The neurological examination revealed no focal 
deficits.  There was one-plus bilateral ankle swelling.  No 
deformity was noted.  No angulation was shown.  There was no 
false motion.  No shortening of the extremity was 
demonstrated.  There was no tenderness, deformity or atrophy 
noted.  Plantar flexion of the right ankle was to 42 degrees.  
Dorsiflexion was to 24 degrees with mild discomfort noted 
with range of motion activity.  An X-ray of the right ankle 
showed a small bony density distal to the medial malleolus 
which might be due to an old fracture.  Degenerative 
arthritis was present.  There was no new fracture or 
dislocation.  The impression was bony density distal to the 
medial malleolus which was consistent with old fracture, and 
post-traumatic arthritis.  The diagnosis on the physical 
examination was chronic, progressive right ankle pain, 
secondary to previous malleolar fracture, probable post-
traumatic degenerative joint disease, service related.  

By rating action in May 1994, the RO increased the rating for 
the right ankle condition from 0 to 10 percent.  

The report of the veteran's examination by the VA in June 
1998 reflects that since the veteran's original ankle injury 
he had had no further surgery or problems.  Currently, he had 
pain, weakness and stiffness.  There was no heat, swelling, 
redness, instability or giving way.  Treatment consisted of 
Ibuprofen, 400 milligrams, 3 times a day.  Periods of flare-
up which were related to overuse of the ankle joint and damp 
weather were noted.  The precipitating and alleviating 
factors involved damp weather.  There did not appear to be 
significant alteration in his function.  He did not wear a 
crutch, brace or use a walker and there had been no surgery 
and no dislocation.  Examination for inflammatory arthritis 
was negative.  The effects of the condition on the veteran's 
usual occupation and daily activities was termed negative.  
No crutches or braces were needed.  The examiner reported 
passive and active range of motion findings were that 
extension, flexion, and eversion, were all within the range 
of normal.  The joint was not painful.  There was no 
additional limitation of range of motion or joint function 
due to pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  On active range of 
motion, there was no edema, effusion, instability, weakness, 
tenderness or redness, heat, abnormal movement, or guarding.  
There was no abnormal shoe wear, bilaterally.  There was no 
ankylosis.  There was no diminishment of leg length.  There 
was normal range of motion of the hips, using the anatomical 
position as 0 degrees.  There was normal range of motion of 
the knees using the anatomical position as 0 degrees.  Range 
of motion of the ankle in dorsiflexion was 0 to 18 degrees; 
plantar flexion was 0 to 40 degrees.  There was no varus or 
valgus angulation.  Eversion and inversion were within the 
range of normal.  The diagnosis was right ankle sprain 
injury, possibly a fracture of the medial malleolus, which 
was treated conservatively with casting; he possibly has mild 
traumatic arthritis, otherwise there is minimal reduction in 
the range of motion, and eversion and inversion are within 
the range of normal; small osteophyte, right ankle, otherwise 
normal range.  

The veteran was seen for an audiometric evaluation by the VA 
in November 1997.  The veteran reported bilateral hearing 
loss.  The impression was mild to severe sensorineural 
hearing loss, bilaterally, with little change from an initial 
evaluation in January 1997.  

In November 1999, outpatient treatment reports were received 
by the RO and forwarded to the Board.  In written arguments 
of June 2000, the representative noted that the veteran had 
signed a waiver of regional office consideration of the 
additional evidence.  This additional evidence includes the 
report that when the veteran was seen in March 1999, it was 
noted that he had osteoarthritis of the ankles.  In September 
1999, a nursing intake report reflects that the veteran was 
walking with a cane and had a brace on his right leg.  He 
stated that he was told by a neurologist that he was favoring 
his left leg due to right leg weakness.  It was thought that 
a brace would improve the left leg, but it had not.

The representative further requested an increased evaluation 
for the veteran's service-connected right ankle disorder 
under the provisions of 38 C.F.R. § 4.71(a).  Also, it was 
opined that the veteran feels that service connection should 
be established for the arthritis of the hips and knees since 
these problems were the result of his exposure to snow and 
damp weather on a regular basis while serving in Korea.  In 
addition to the inclement weather, the veteran stated he 
suffered trauma to his right knee when the machine-gun he was 
carrying hit his knee during a fall.  The Board was requested 
to consider the veteran's contentions in conjunction with the 
provisions of 38 U.S.C.A. §§ 1110, 1154(b), and 38 C.F.R. 
§ 3.303 before making a determination on the issue of service 
connection for the arthritis of the hips and knees.  It was 
also offered as the veteran's belief that service connection 
should be established for his hearing loss since he 
attributed this condition to his career as a Marine where he 
was exposed to loud firing and explosions.  In addition to 
the firing of numerous weapons both in training and combat, 
the veteran referenced an incident that had had a profound 
impact on his hearing.  He stated that a Chinese mortar 
landed about 3 feet in front of his face one day and knocked 
him and 2 other men that were with him in a bunker back 
against the rear wall.  He reported that it rang our bells so 
that none of us could hear for quite a while, but we got over 
it so we thought.  In light of the veteran's career in the 
combat arms where he was constantly exposed to acoustic 
trauma and the finding of a bilateral sensorineural hearing 
loss by the Department of Veterans Affairs, it is argued that 
every consideration should be given to the granting of 
service connection for the veteran's hearing loss under the 
provisions of 38 U.S.C.A. §§ 1110, 1154(b); and 38 C.F.R. 
§§ 3.303, 3.304(d), and 3.385.  


Analysis: Right Ankle

The veteran has presented a well-grounded claim for an 
increased evaluation within the meaning of 38 U.S.C.A. § 
5107(a).  That is, his claim of possible increase in symptoms 
with respect to ankle disability is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
the issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).  

Under Diagnostic Code 5271, currently utilized by the RO to 
rate the service-connected disability, a 10 percent 
evaluation will be assigned where there is moderate 
limitation of motion of the right ankle.  A 20 percent 
evaluation will be assigned where there is marked limitation 
of motion.  A 20 percent evaluation may also be assigned 
where there is ankylosis of the ankle in plantar flexion less 
than 30 degrees, or where there is ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Further, a 20 percent evaluation may be assigned 
where there is malunion of the os calcis or astragalus.  See 
Diagnostic Codes 5270-5273 (1999).  

Degenerative arthritis is rated under Code 5003 of the rating 
schedule, normally by application of limitation of motion 
standards provided under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  

In this case, VA outpatient treatment reports and VA 
examinations show that there has been healing of the right 
ankle fracture.  X-rays of the ankle have failed to show 
malunion or nonunion of the affected joint.  X-rays have 
demonstrated osteoarthritic changes.  Physical examination of 
the ankle has not demonstrated swelling or effusion, and the 
ankle is not objectively tender.  The physical examination 
findings regarding range of motion are all normal.  The 
veteran reports that he has chronic ankle pain with use.  
There is no objective evidence of fatigability or the like 
and there is no medical evidence of weakness being noted in 
the ankle.  In view of these objective findings, the 
schedular criteria for a rating in excess of 10 percent for 
disability of the right ankle have not been met.  In the 
judgment of the Board, the 10 percent evaluation does 
compensate the veteran adequately for the chronic pain he 
experiences, as there was no obvious evidence of weakness or 
significant limitation of motion in the joint.  For all these 
reasons, the veteran is not entitled to a rating in excess of 
10 percent for disability of the right ankle.  

Analysis of Service connection for Arthritis of the Hips and 
Knees

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
Service connection may be established presumptively for 
arthritis which is manifested to a degree of 10 percent or 
more within one year of service separation.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. § 
3.303(a), 3.307, 3.309 (1999).  

The threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

In the present case, no knee or hip disability was 
demonstrated during service or on the final discharge 
examination.  Arthritis was not shown present compensably 
within a year of service termination.  Notably, no examiner 
has linked arthritis of the hips or knees to the appellant's 
active service, and the appellant has not submitted any 
competent evidence otherwise suggesting such a nexus.  In 
sum, there is no objective evidence presented that arthritis 
of the hips or knees could be of service etiology.  
Similarly, there is no medical evidence to support the 
veteran's contention that exposure to cold in service, or 
trauma sustained therein, caused arthritis of the hips or 
knees.  

The only evidence presented connecting arthritis of the hips 
or knees with service, are the veteran's own statements.  
These statements as to the etiology of any current 
disability, however, do not equate to competent evidence 
relating a present condition to the appellant's military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(lay testimony is not competent evidence when the question 
presented requires specialized knowledge).  Accordingly, 
these claims must be found to be not well grounded in the 
absence of competent evidence linking a current disability, 
in this case arthritis of the hips or knees, to the veteran's 
active duty service.  The Board agrees with the RO that the 
claims are not well grounded.  As such, the benefits sought 
on appeal are denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a nexus between current chronic 
disability and service.  Evidence that could establish a well 
grounded claim, for example, would be a physician setting out 
some sort of medical link between arthritis of the hips or 
knees and the veteran's active service.  If that were to 
happen, a nexus to service would be suggested which would 
result in making the claim well grounded and thus require 
comprehensive development and consideration.  That evidence 
does not currently exist here and needs to be further 
developed in order to require comprehensive consideration of 
the veteran's claim.  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disability.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service Connection for Hearing Loss

This claim is well grounded; that is, it is plausible.  
38 U.S.C.A. § 5107.  Further, the objective evidence warrants 
an allowance of the benefits sought on appeal.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Here, bilateral hearing 
loss was manifested during service.  

Historically, the veteran's claim for service connection for 
hearing loss was denied on the merits by the RO in July 1953.  
That decision became final when it was not appealed within a 
year.  38 U.S.C.A. § 7105 (West 1991).  In order to reopen a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  

Based on the service medical records used in the initial 
denial of the claim by the RO it is clear that there was no 
clinical evidence to support the veteran's contention that he 
had hearing loss of service origin then.  Since that 
decision, the veteran has submitted additional evidence.  
More importantly, the veteran had subsequent periods of 
active service during which sensorineural hearing loss was 
manifested, and this disability has been confirmed on VA 
examination.  Further, there were normal auditory findings 
for years prior to the 1970 examination on which bilateral 
hearing loss was manifested during service.  Thus, it cannot 
be said that the hearing loss may have preexisted the 
veteran's performance of active service which ended in May 
1971.  

In making this determination, the Board has considered that 
service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court of Appeals for Veterans Claims has held that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  

Specifically, on the veteran's medical examination during 
service in June 1970, the findings of 40 decibel hearing loss 
at 4,000 hertz in the right ear, and at 3,000 and 4,000 hertz 
in the left ear, reflect the existence of bilateral hearing 
loss.  Bilateral hearing loss was manifested during service, 
and entitlement to service connection for same is 
established.  


ORDER

Entitlement to an increased rating for right ankle disability 
is denied.

Entitlement to service connection for arthritis of the hips 
is denied.

Entitlement to service connection for arthritis of the knees 
is denied.

Service connection for bilateral hearing loss is allowed.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

